Taylor, J.:
The plaintiff in error was indicted, tried and convicted at the Fall term, 1894, of the Circuit Court of St. Johns county of the crime of larceny of one diamond and pearl pin, exceeding one hundred dollars in value, of the property of one Annie Shepard, and sentenced to imprisonment in the State penitentiary for five years. This judgment he seeks to reverse on writ of error.
Recently at the present term we have disposed of another case against the same defendant, wherein his conviction in the same court was sustained upon a charge of entering a building or office, the property of one L. Alexander, with intent to commit the misdemeanor therein of larceny of property of less than one hundred dollars in value. All of the questions raised by the assignments of error in this case were fully passed upon in that case, and what is there said is fully decisive 'of this case. The evidence adduced in the present case is ample to sustain the verdict found, and finding no error in the record, the judgment below is hereby affirmed.